DETAILED ACTION
Claims 1 and 5-13 are currently pending in this Office action.  Claims 2-4 stand canceled.  Claims 5-13 are withdrawn as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 21-26, filed 01/13/2021, with respect to the rejection(s) of: 
claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Delarbre et al., “Analyse Vibrationnelle et Structurale en Sére Aliphatic Saturée- 4†-- Spectres de Vibration de l’Acide Diméthylmalonique et de ses Sels Alcalins en Solution Aqueuse,” J. Raman Spectroscopy, Vol. 13, No. 1, pp. 1-8 (1982) (hereinafter “Delarbre 1982”);
claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Delarbre et al., “Analyse Vibrationnelle et Structurale en Sére Aliphatic Saturée- 5†-- Spectres de Vibration de l’Acide Éthylmalonique et de ses Sels Alcalins en Solution Aqueuse,” J. Raman Spectroscopy, Vol. 14, No. 6, pp. 426-433 (1983) (hereinafter “Delarbre 1983”);
claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Kovalenko et al., “Possibility of preparation of volataile compounds of metals with ligands- derivative of malonic acid,” Vestni Moskovskogo Universiteta, Seriya 2: Khimya, Vol. 33, No. 5, pp. 476-482 (1992), ISSN: 0579-9384, SciFinder abstract; and
claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Sonoda et al. (US 2010/0016603 A1)
have been fully considered and are persuasive.  The rejections based upon Dalarbre 1982 and Dalarbre 1983 are withdrawn because potassium 2-dimethylmalonate and potassium ethylmalonic acid are no 

Claim Objections
Claim 1 is objected to because of the following informalities:  
page 10 lines 17-22 of the claim recites “calcium 2-ethylmalonate, […] calcium 2-propylmalonate, calcium 2-butylmalonate, calcium 2-pentyl malonate, […] calcium 2-hexyl malonate, calcium 2-heptylmalonate, calcium 2-octylmalonate, calcium 2-nonylmalonate, calcium 2-decylmalonate.”  These are redundant with species already recited at lines 13-16 on page 9 of the claim
on page 18 lines 20-22 recites the following species that are redundant with recitations earlier in the claim: “magnesium 2,2-dimethylmalonate, barium 2,2-di-methylmalonate, lithium 2,2-di-methylmalonate, calcium 2,2-diethylmalonate, calcium 2-ethylmalonate, calcium 2-benzyl malonate, calcium 2-methlymalonate.”
Appropriate correction is required.

Claim Interpretation
Present claim 1 at lines 1-2 recites “as an α-nucleating agent” in describing the claimed “metal salt derivative compound having formula (I).” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431. MPEP


Claim Rejections - 35 USC § 102
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Notoya (US 2008/0282930 A1).
Notoya at [0021] discloses an alkali metal salt of malonic acid derivative having the structure:

    PNG
    media_image1.png
    120
    153
    media_image1.png
    Greyscale

where R is an alkyl group and M is an alkali metal.  [0022] more particularly discloses lithium methyl malonate, sodium methyl malonate, potassium methyl malonate, lithium ethyl malonate, sodium ethyl malonate, potassium ethyl malonate, lithium propyl malonate, sodium propyl malonate, potassium propyl malonate, lithium butyl malonate, sodium butyl malonate, potassium butyl malonate, lithium pentyl malonate, sodium pentyl malonate, potassium pentyl malonate, lithium hexyl malonate, sodium hexyl malonate, and potassium hexyl malonate.
As already discussed, the limitation “as an α-nucleating agent” in present claim 1 lines 1-2 does not result in a structural difference between the claimed invention and the prior art.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Notoya is anticipatory of he present claim because it teaches species of malonic acid salt that satisfy presently claimed formula (I).

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., “Effect of Metallic Salts of Phenylmalonic Acid on the Crystallization of Poly(L-lactide),” J. Macromol. Sci. B, Vol. 55, No. 2, 128-137 (2016).


    PNG
    media_image2.png
    184
    180
    media_image2.png
    Greyscale
.
As discussed above, the limitation “as an α-nucleating agent” in present claim 1 lines 1-2 does not result in a structural difference between the claimed invention and the prior art.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01. Li anticipates the present claim by teaching species of malonic acid salt that satisfy presently claimed formula (I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768